Exhibit 10.1

 

Grasbrunn Lease - Bretonischer Ring 12

 

LEASE AGREEMENT FOR COMMERCIAL SPACE

 

Between

 

WBT Wohnungs- und Bautreuhand

Verwaltungs- und Verwertungsgesellschaft mbH,

Am Hochacker 5, 85630 Grasbrunn

 

- hereinafter “landlord” -

 

and the

 

IXOS Software AG

Bretonischer Ring 12, 85630 Grasbrunn

 

- hereinafter “tenant” -

 

the following lease agreement is concluded.

 

§ 1 Leased Property

 

  1. Leased are the buildings (basement, ground floor, upper floor and top
floor) erected on the real properties located at 85630 Grasbrunn, Bretonischer
Ring 10, 11 and 12, with:

 

Ca. 6,894.00 m2 gross floor space

 

And

 

107 vehicle parking spaces in the underground parking garages at

Bretonischer Ring 10, 11 and 12

 

And

 

76 above-ground parking spaces on the

properties at Bretonischer Ring 10, 11 and 12.

 

§ 2 Amount of Rent

 

  1. The monthly rent for the leased space is DM 23.50 per m2 leased gross floor
space, plus any legally applicable value-added tax.



--------------------------------------------------------------------------------

2. The monthly rent for the leased vehicle parking spaces in the underground
garage amounts to DM 75.00 plus applicable value-added tax per parking space.

 

The monthly rent for the leased above-ground parking spaces amounts to DM 50.00
plus applicable value-added tax.

 

3. The total monthly rent exclusive of heating charges to be paid thus amounts
currently to

 

6,894.00 m2 gross floor space x DM 23.50

   =   

DM 162,009.00

107 underground parking spaces x DM 75.00

   =   

DM     8,025.00

76 above-ground parking spaces x DM 50.00

   =   

DM     3,800.00

Base amount

       

DM 173,834.00 (net)

Plus 16 % value-added tax

       

DM 27,813.44

Total rent exclusive of heating charges

       

DM 201,647.44

         

                            (gross)

 

4. No ancillary expenses are included in the rental amount. The tenant is
obligated to pay his share of all expenses associated directly with the
management of the leased property. Specifically, these are the operating costs
as defined in Appendix 3 to § 27, paragraph 1 of the 2nd Calculation Regulation
(Appendix 4), along with administrative expenses, the costs of regular cleaning
of the outside window surfaces and facades, and the costs of adjusting,
maintaining, and servicing the ventilation systems, the heating and
air-conditioning systems, and the fire alarm system.

 

For the above-described ancillary expenses to be borne by the tenant, an
ancillary cost prepayment in the amount of 12 % of the net rental amount plus
the applicable value-added tax is to be paid monthly, together with the rental
amount, to the landlord.

 

Should the landlord’s financial burden increase as a result of an increase in
ancillary expenses, the landlord may increase the required prepayment of
ancillary expenses after providing proof of such with a single-party
declaration, as of the date on which the expenses increased.

 

The landlord shall calculate the ancillary expenses not paid directly by the
tenant once yearly. In this – if interim meters or similar systems are used and
are legally permissible – concrete use shall be calculated. If a concrete
determination of use is not possible, ancillary costs shall be allocated based
upon leased area.

 

5. The monthly rental amount is to be paid, together with the above-detailed
prepayments of ancillary expenses, in advance each month, at the latest by the
third of every month, free from postage and charges at the risk of the tenant,
to the landlord in the account at

 

Hypo Vereinsbank AG

Account No. 5804306937

Bank Routing No. 700 202 70



--------------------------------------------------------------------------------

Overdue rent payments shall be charged interest starting from the due date, as
will the prepayments and supplementary payments of ancillary expenses, of 5 %
over the current basic interest rate.

 

7. With respect to the above agreed-upon rental amount, the following value
index clause is agreed-upon by the parties for the entire duration of the lease
agreement:

 

As of March 1st, 2001 the rental amount agreed-upon in § 2 lines 1 and 2 of this
contract shall increase or decrease by the same proportion in which the price
index for the cost of living of all private households in the Federal Republic
of Germany overall, in accordance with the index calculations of the Federal
Office of Statistics in Wiesbaden, increases or decreases. Decisive for a change
are the statistical reports of the Bavarian Land Office for Statistics and Data
Processing, calculated on the basis of 1995 = 100. In this, the above
agreed-upon rental amount corresponds to the price index published by the
Statistical Land Office for the month of the start of the lease.

 

Any increase or decrease in the rental amount, however, shall take place only
once per year, irrespective of the amount of increase or decrease, and shall
take place on the 1st of January of a given year, not before January 1st, 2002.

 

§ 3 Term of Lease

 

The lease term shall commence on 03-01-2001. The lease agreement is valid for a
period of 10 years. It expires on 02-28-2011.

 

The tenant is allowed a one-time special right to terminate the lease, up until
12-31-2006. Written notification of termination must be provided to the landlord
12 months in advance, at the latest on 12-31-2005.

 

Should the tenant make use of his/her special right to terminate he/she is
obligated to pay the landlord a compensation fee in the amount of DM 854,025.00
plus applicable value-added tax, or to provide a subsequent, credit-worthy
tenant who will continue the lease agreement under the existing terms.

 

§ 5 Subleasing

 

Subleasing of all or part of the leased property is allowed only with the prior
written permission of the landlord. The landlord can withhold permission for
subleasing of a partial space only if he/she would be unreasonably adversely
affected by the person or business of the subtenant.



--------------------------------------------------------------------------------

In the case of subleasing, however, the tenant remains required to fulfill all
obligations resulting from this contract.

 

§ 8 Security Provision

 

1. In order to ensure all the claims of the landlord against the tenant
resulting from this contract, the tenant shall provide a security deposit in the
amount of 2 months rent, plus applicable value-added tax.

 

The landlord shall allow the tenant, in place of this security deposit, to
provide an unlimited, absolute, irrevocable guarantee of a major German bank in
the amount of the security deposit, in which the guarantor also relinquishes the
rights from §§ 768, 770, 771 of the Federal Civil Code, and in which the right
to deposit funds is excluded.

 

2. If during the term of the lease the rental amount should change
substantially, the parties to the contract have the right to demand a
corresponding adjustment in the security provision. Decisive in the scope of
these determinations is considered an increase or decrease in basic rent of 10%
from the time at which the lease agreement was concluded, or from the time of
the most recent change.

 

3. The security provision shall be returned upon expiration of the lease and
fulfillment of all obligations by the tenant, but no earlier than 3 months after
said time.

 

4. If the tenant does not provide the agreed-upon security at the latest at the
time the rented property is to be turned over, then the landlord has the right
to terminate the lease.

 

§ 12 Expiration of Lease

 

1. When the lease expires, the tenant must return the rented areas in an
orderly, functional, and renovated condition, freshly cleaned in all areas, with
the functional condition of all technical equipment and facilities. Among other
things, the rented rooms, doors and doorframes, radiators, and visible pipes are
to be professionally painted when the tenant moves out, in the manner in which
this was done when the tenant moved in; the carpet, if used, is to be replaced
and/or cleaned.

 

Should the tenant not fulfill these obligations, or not fulfill them in a timely
manner, the landlord may undertake to contract the work necessary to fulfill
said obligations himself or through a third party, following a prior written
warning and establishment of a reasonable deadline, at the expense of the
tenant.

 

2. If the landlord/tenant relationship should end as a result of termination by
the landlord without notification, the tenant must compensate the landlord for
damages incurred as a result. This applies especially if the rented areas stand
empty after the tenant has moved out until the end of the lease term, or if they
must be rented at a lower rate.



--------------------------------------------------------------------------------

Components of Lease Listed:

 

  a) Appendix 1 the site plan

 

  b) Appendix 2 the plans

 

  c) Appendix 3 the building regulations

 

  d) Appendix 4 the 2nd Calculation Regulation



--------------------------------------------------------------------------------

IXOS GRASBRUNN TK1 #11

 

Addendum No. 1

To the Lease Agreement Dated 4-25-2001

 

Between

 

1. The firm WBT Wohnungs- und Bautreuhand

Verwaltungs- und Verwertungsgesellschaft mbH,

Am Hochacker 5, 85630 Grasbrunn/Munich

 

- hereinafter “WBT” -

 

2. Ms Anjuta Aigner-Dünnwald

Zum Ministerhügel 18-20, 82343 Pöcking

 

- hereinafter “landlord” -

 

and

 

the firm IXOS Software AG,

Bretonishcer Ring 12, 85630 Grasbrunn/Munich

 

- hereinafter “tenant” -

 

Preamble

 

With the lease agreement dated 4-25-2001 the firm “WBT” leased to the tenant the
buildings located on the real property at 85630 Grasbrunn/Munich, Bretonischer
Ring 10, 11, and 12, including 107 vehicle parking spaces in the underground
parking garage and 46 above-ground vehicle parking spaces. Excluded from this
was the office unit located in the Bretonischer Ring 11 property on the top
floor, left.

 

In accordance with § 7 of the lease agreement dated 4-25-2001, the firm “WBT”
has the right to transfer all rights and obligations resulting from this
contract in their entirety to a third party. The firm “WBT” has transferred the
rights and obligations resulting from this contract to Ms Anjuta Aigner-Dünnwald
(landlord) – who is the owner of this property.

 

The tenant now wishes to add the office unit located in the Bretonischer Ring 11
property on the top floor on the left, with an area of ca. 241.06 m2 gross floor
space, plus 3 additional parking spaces in the underground parking garage and 2
additional above-ground parking spaces to the areas it is already leasing.



--------------------------------------------------------------------------------

With this in mind, the parties agree to the following:

 

1. The parties recognize that the rights and obligations from the lease
agreement dated 4-25-2001 have been transferred in their entirety to Ms Anjuta
Aigner-Dünnwald (landlord); she is now the landlord and the firm “WBT” has
withdrawn completely from the landlord/tenant relationship.

 

2. As of 7-15-2002 the tenant shall lease the known office unit located in the
Bretonischer Ring 11 property on the top floor, left, with an area of ca. 241.06
m2 gross floor space, for a monthly fee of

 

EUR 11.00 per m2 gross floor space

  =      EUR 2,651.66

Plus 16 % value-added tax

  =      EUR    424.27            EUR 3,075.93

 

Along with 3 additional parking spaces in the underground parking garage for
monthly

 

EUR 38.50 each

  =      EUR    115.50

Plus 16 % value-added tax

  =      EUR    18.48            EUR    133.98

 

And 2 additional above-ground parking spaces for monthly

 

EUR 25.50 each

  =      EUR    51.00

Plus 16 % value-added tax

  =      EUR      8.16            EUR    59.16

 

The obligation to pay rent for these areas and parking spaces shall become
effective at the time the leased areas and parking spaces are turned over to the
tenant. The term of the lease and rights to terminate for these newly added
areas and parking spaces are in accordance with § 3 of the lease agreement dated
4-25-2001.

 

3. For operating and ancillary expenses related to the additionally leased areas
in the top floor, left at Bretonischer Ring 11, the tenant shall provide monthly
an operating and ancillary expense prepayment in the amount of 12 % of the net
rent

 

    =      EUR    338.18

plus 16 % value-added tax

  =      EUR      54.11            EUR    392.29

 

4. Based upon the newly leased areas and parking spaces, the total rental
amount, the ancillary cost prepayment, and the rent security to be paid shall
change. The tenant shall receive a special detailed statement to this effect.



--------------------------------------------------------------------------------

5. Otherwise, the regulations contained in the lease agreement dated 4-25-2001
shall remain in effect.

 

Grasbrunn, 07-25-2002

[Signatures]